Citation Nr: 1620388	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right wrist disability.

2.  Entitlement to an evaluation in excess of 50 percent prior November 15, 2012 for depression.

3.  Entitlement to an evaluation in excess of 70 percent since November 15, 2012, for depression.

4.  Entitlement to an evaluation in excess of 20 percent for low back pain syndrome.

5.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right knee.

6.  Entitlement to an evaluation in excess of 10 percent for degenerative tears of the posterior horns of the medial and anterior meniscus and lateral meniscus of the right knee.

7.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.

9.  Whether combined service connected disability evaluation has been correctly calculated.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In December 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

While the Veteran's electronic claims file reflects his appointment of the Disabled American Veterans as his representative, the appellant reported at the December 2015 hearing that he had dismissed that organization as his representative, and that he represented himself.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of whether a November 1972 rating decision that denied service connection for injury to right hand should be revised on the basis of clear and unmistakable error has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to increased evaluations for depression, low back pain syndrome, degenerative arthritis of both knees, degenerative tears of the posterior horns of the medial and anterior meniscus and lateral meniscus of the right knee, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, and whether combined service connected disability evaluation has been correctly calculated are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a right wrist disorder was denied by a September 2010 rating decision that was not appealed.

2.  Evidence received subsequent since the September 2010 rating decision is either cumulative or redundant of the evidence of record at the time of the last prior final denial, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  Resolving reasonable doubt in favor of the Veteran depression is manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  A September 2010 rating decision which denied entitlement to service connection for a right wrist condition is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received, and the claim of entitlement to service connection for a right wrist disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an evaluation of 100 percent for depression have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2014 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  At his hearing the Veteran testified that he had been treated at VA facilities since his discharge from service including Ryerson Street, Montrose, Bronx, Brooklyn, and Castle Point.  The record includes VA treatment records from September 1972 to May 1975 and from October 1995 to July 2015 from VA facilities on Ryerson Street, and Montrose, Bronx, Brooklyn, and Hudson Valley which includes both Montrose and Castle Point.  There is no evidence that additional records have yet to be requested. 

Request to Reopen Claim

In a September 2010 rating decision VA denied entitlement to service connection for a right wrist disorder.  The Veteran did not appeal this decision; and new and material evidence was not received within one year of the notification to the Veteran of this decision.   Hence, this rating decision is final.  38 U.S.C.A. § 7105.

The Veteran's application to reopen his claim of entitlement to service connection for a right wrist disorder was received in June 2013.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability, such as arthritis, on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2015).

Service connection for a right wrist disability was denied in September 2010 on the basis that there was no evidence of a right wrist problem in service and no current diagnosis of right wrist disorder.

Evidence received since the September 2010 rating decisions includes VA treatment records, and statements from the Veteran including his December 2015 testimony.  In this case, however, evidence received subsequent to the September 2010 decision does not include evidence of a chronic right wrist disorder during service, evidence of right wrist arthritis within a year after discharge from active duty, credible evidence of continuity of symptomatology, or competent evidence of a causal relationship between a current, chronic right wrist disorder and the Veteran's active duty service or service-connected disability.

Accordingly, the evidence received subsequent to the September 2010 rating decision is not new and material and does not serve to reopen the claim.  The claim is denied.

Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467   (1993).

Increased Rating

The Veteran seeks a higher evaluation for depression.  Such disability was rated as 50 percent disabling prior to November 15, 2012 apart from the temporary total rating assigned from November 24, 2009 to December 31, 2010, pursuant to 38 C.F.R. § 4.30, and as 70 percent disabling since November 15, 2012. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 50 percent evaluation is assigned when the service-connected mental disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or  depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.   

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The global assessment of functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a global assessment of functioning score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A global assessment of functioning score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A global assessment of functioning score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A global assessment of functioning score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  

The Veteran underwent a VA examination in June 2008.  He reported living with his wife and four children.  He stated that they argued a great deal.  The Veteran stated that he often left the house for hours at a time to avoid his wife and family, that he and his wife slept in separate rooms due to his poor sleeping habits, and that he would live separately from his family if he could financially afford to do so.  He reported having no close friends, that he felt uncomfortable around others, and that he tried to keep to himself.  The Veteran reported rarely attending Muslim services since he felt uncomfortable in crowds, and that he rarely attended Alcoholics Anonymous meetings due to feeling uncomfortable with others.  He reported having no hobbles and following no sports events.  The Veteran reported that he no longer read because he often forgot what he had been reading.  He also reported that he spent a great deal of time by himself brooding and worrying about the future.

On mental status examination, the Veteran had difficulty making eye contact which did not improve as the examination progressed.  His affect was depressed, and his mood was sad.  He spoke in a slow halting voice, and his rate of speech was slower than normal.  The Veteran displayed a severe impairment of his short-term memory and mild impairment of his long-term memory.  The Veteran acknowledged that he occasionally heard voices calling his name and that he had thoughts of suicide but would not attempt suicide because it was against his religious beliefs.  The Veteran appeared depressed throughout the interview and became tearful when talking about the difficulties he experienced on a daily basis.  

The examiner summarized that the Veteran displayed a severe deficit in his social functioning.  He had no close friends, he had difficulty expressing his feelings to others, and he was often irritable.  He had no hobbies, he was extremely socially isolated, and he had little in the way of emotional connections with others.  The examiner noted that the Veteran displayed a severe deficit in his vocational functioning and that he had not worked in many years and had no plans to return to work.

The examiner diagnosed the Veteran as having major depressive disorder and alcohol dependence in full remission.  A global assessment of functioning score of 30 was assigned at that time and for the prior year.  The examiner noted that the Veteran displayed severe deficits in both his social and vocational functioning as a direct result of symptoms associated with major depressive disorder.  The examiner also stated that the Veteran would not return to work due to symptoms associated with major depressive disorder, that his prognosis was poor, and that he had a long history of not complying with his psychiatric medications.  The examiner stated that it was likely that the Veteran would continue to be noncompliant with his medications in the future and would remain a lonely, unhappy individual leading a life of great distress with little in the way of purpose.

VA treatment records indicate that in January 2009, the Veteran expressed feeling down and depressed.  He reported difficulty falling and staying asleep.  He also admitted to loss of interest in doing things and feeling hopeless.  The Veteran denied suicidal ideation, racing thoughts, or other symptoms of mania and visual hallucinations.  He admitted to hearing voices although he could not elaborate when asked for specifics of what voices were saying to him or telling him.  There was no evidence of delusional thinking.  The Veteran reported having nightmares and dreams related to "traumatic experiences" in his life but refused to elaborate when asked.  

In September 2009, the Veteran presented with reports of seeing flashes and feeling depressed.  The Veteran brought himself to the emergency department reporting that he has been feeling increasingly depressed and had not been taking his prescribed medication since June.  On admission, the Veteran admitted to suicidal ideation with a plan of dumping out of his third floor apartment window.  The Veteran also stated that he was angry with his wife who called him to ask for money.  He reported morbid thoughts of hurting her.  The Veteran described visual stimuli as light flashes that occurred since October 2008 and noted that he had been unable to make out any discernable images.  The Veteran was not cooperative with his interview and repeatedly told the team to "look at my notes."  He was lying down on his bed and complained of shoulder pain and "just want[ing] some sleep."  The provider noted that the Veteran appeared to deny suicidal ideation but endorsed it during the interview only because the interview team was "driving him towards" it with their questions.  The evaluation was limited due to Veteran being uncooperative.  The Veteran stayed only briefly and denied any suicidal or homicidal ideation but endorsed visual hallucinations of flashes.  The Veteran admitted on the second day of his stay that he was having marital troubles and financial problems and that he brought himself to the emergency room because he was not feeling well and, upon suggestion from friends, went in.  The Veteran denied any depressive symptoms over the prior month period except for trouble sleeping.  The Veteran felt that bringing himself to the hospital was a temporary solution to his problem and that he was ready to leave the next day; and as he was in no danger to himself or others, he was discharged regularly.  The Veteran's principal diagnosis was adjustment disorder with symptoms of anxiety and depression and chronic PTSD.  A global assessment of functioning score of 45 was assigned.

In January 2010, the Veteran reported that he was still a little depressed but he was getting over it, that his wife was still bugging him by asking for help, and that sleeping was not restful and it was interrupted.  The Veteran reported doing his own shopping, cooking, and tending to his apartment.  The Veteran reported that he watched television, attended local Senior Citizen functions two to three days a week, and played bingo and pool.  Mental status examination demonstrated that he deliberately avoided eye contact, that he was a poor informant, that he alleged "seeing things" and occasionally experiencing auditory hallucinations (about twice per month) but could not make out what they were saying.  The Veteran also demonstrated an appropriate and constricted affect, intact cognition, and good insight and judgment.  In February 2010, the Veteran reported feeling less depressed.  He also noted that his sleeping had improved with medication but that he was still experienced unrestful sleep.  

In June 2010, the Veteran sought admission because he was afraid of assaulting his wife.  His principal diagnosis on discharge was major depression as well as alcohol and heroin dependence in full remission.  There was minimal indication of impulsivity.  The appellant's global assessment of functioning score on admission was 45 and at discharge in July 2010 was 60.  The provider noted that the Veteran did not pose a substantial threat of harm to himself or others and that he had improved clinically and had no homicidal or violent or suicidal ideation.  

Later that month and again in August 2010, the Veteran reported for 20-minute individual therapy sessions.  His affect appeared congruent to mood; his mood was depressed as observed by blue mood, social isolation, and anhedonia.  He denied suicidal or homicidal ideation.  There were no unusual thought content, and his insight and judgment were fair.  A global assessment of functioning score of 55 was assigned.  

In December 2011, January 2012, and February 2012, the Veteran reported that he was volunteering at VA.  The psychiatrist noted that the Veteran had been prescribed Celexa, Trazodone, and Risperdal, and no side effects had been reported.  His hospitalizations in November/December 2009 due to homicidal ideation towards his wife and her boyfriend, and again in June 2010 after feeling more depressed with thoughts of hurting his wife and her boyfriend, were noted.  The Veteran reported that he started hearing voices and noticed depression when he was in the service and that he started having auditory hallucinations at the age of 19.  In August 2012, the Veteran reported that his wife came back and was staying with him.  

At a November 2012 VA examination the appellant reported that he had a supportive wife although she had a boyfriend.  The Veteran reported that his wife lost her apartment in May and was living with the appellant.  He reported that he had homicidal ideation towards her boyfriend and stated that he wanted sometimes to hurt her as well because she stayed out.  The Veteran reported that he had seven children and seven grandchildren and that many of them live in his apartment with him and his wife in over-crowded conditions.  He reported distress from the living situation because they would all get involved if there was domestic violence.   

The Veteran reported attending the substance abuse program ASAP consistently in 2011 following his relapse and admission to inpatient care.  He also followed up with the Club House program and had regularly attended psychiatry appointments since his last exam.  The Veteran reported, however, that in the prior year, he missed some appointments.  The Veteran reported increasing depression in recent months due to deterioration of eye sight, unexplained black outs, and difficulties with his wife and her boyfriend, the latter of whom he wanted to kill although he denied homicidal ideation intent or plan.  The Veteran was noted to be inconsistent with his medication.  The Veteran reported feeling down and depressed most of the day every day for several months.  He stated that his appetite was fine but that his weight fluctuated.  The Veteran reported that his sleep was terrible and restless and that he had been getting around two hours of sleep per night and that his family has observed him "fighting" in his sleep.  He reported poor concentration, low self-esteem, and guilt.  There was no visible psychomotor agitation but he did endorse low energy.  The Veteran stated that he worried about death especially about the effects from asbestos exposure and diabetes.  He reported anhedonia.

With respect to substance abuse the Veteran was noted to have suffered a relapse in 2010 when he was thinking about "hurting" his wife and her boyfriend.  The Veteran reported only drinking alcohol and denied any drug history since that time.  He reported that he spent 21 days at Montrose in 2010.  After some questioning, the Veteran stated that he had to drink when pressured by a friend and stated that his last drink was the prior year.  The Veteran reported that he had used the Club House program for support and had also utilized the gym. His last positive toxicology screen for cocaine was in May 2011.  

The Veteran symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, persistent delusions or hallucinations, and neglect of personal appearance and hygiene.  

The Veteran was diagnosed as having depressive disorder not otherwise specified, and a global assessment of functioning score of 45 was assigned.  The Veteran was noted to have occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner stated that it was just as likely as not that the Veteran's relapse was due to service-connected depression and that it was not possible to separate the symptoms from substance induced mood disorder due to full-sustained remission.

VA treatment records indicate that from July 2013 to November 2014, the Veteran had 30 minute psychiatric sessions during which he reported consistent complaints of  nightmares and insomnia as well as history of symptoms of depression, psychotic episodes, anxiety, insomnia, nightmares, arguing and having violent thoughts towards his wife and her boyfriend.  He also reported suffering from poor concentration, anhedonia, and poor decision making.  Mental status examinations demonstrated that he was fully alert, calm, and composed.  He had fair attitude, good eye contact, and he was coherent and goal-directed.  There was no mood or anxiety manifested.  His affect was stable.  He displayed no psychotic features, and had no suicidal or homicidal ideations.  He was fully oriented with good memory, fair insight, and fair judgement.  The Veteran was diagnosed with major depression, and global assessment of functioning scores of 60 and 65 were assigned.  From December 2014 to July 2015, the Veteran's complained of poor mood but denied suicidal ideation.  Mental status examination was within normal limits except that his mood was noted to be "not too good" and his affect dysphoric.  Eye contact, insight and judgment were fair.  

The Board notes that it appears that with the help of medication, the Veteran's symptoms have decreased in severity.  In fact, at its best, the Veteran's depressive disorder symptoms and global assessment of functioning scores reflect occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  At its worst, however, the Veteran's psychiatric symptoms and global assessment of functioning score reflected total occupational and social impairment.  As such, the Board believes that this is a case where the positive evidence and the negative evidence are at least in a state of equipoise.  Taking such evidence into account, the Board finds that the Veteran's depressive disorder has been manifested by symptomatology that has resulted in total occupational and social impairment. 

Therefore, after resolving reasonable doubt in favor of the Veteran, the Board finds that the totality of the evidence shows that the Veteran's depression more nearly approximate the criteria for the 100 percent rating.  Hence, the benefit sought on appeal is allowed.


ORDER

New and material evidence not having been submitted, the claim for entitlement service connection for a right wrist disability is not reopened.

Entitlement to an evaluation of 100 percent for depression is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran presented testimony in December 2015 that the symptoms associated with his service-connected bilateral knee disabilities, and low back syndrome are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran last had a VA compensation examination in May 2013.  Thus, the Veteran should be provided an opportunity to report for a current VA orthopedic examination to ascertain the current status of his service-connected knee and low back disabilities.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the claims being remanded.  Hence, consideration of claim for individual unemployability is deferred.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his knees and low back that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  Thereafter, if the RO cannot locate the records identified by the appellant it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA orthopedic examination.  The examiner is to be provided access to Virtual VA, and VBMS; and the examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating disabilities of the knees and spine, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the appellant's low back pain syndrome, right and left knee degenerative arthritis, and right degenerative tears of the posterior horns of the medial and anterior meniscus and lateral meniscus.  The nature and extent of any limitation of joint motion must be fully described, as must be the nature and extent of any recurrent subluxation or lateral instability of the knees.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


